OFFICE ACTION
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	Canceled Claim 3; 
Claim 4, line 1, replaced “to claim 3” with -- to claim 1 --;
Replaced Claim 1 with the following claim: 
--      1.	     A semiconductor device comprising:
a semiconductor substrate which has a first main surface and a second main surface that face each other in a thickness direction, the first main surface containing a trench therein;
an insulation layer on a surface of the trench;
a first electrode layer on the insulation layer;
a first dielectric layer on the first electrode layer;
a second electrode layer on the first dielectric layer;
a second dielectric layer on the second electrode layer; and
a third electrode layer on the second dielectric layer, 
wherein a thickness (L1) of the insulation layer, a thickness (L2) of the first electrode layer, and a thickness (L4) of the second electrode layer satisfy L1 > L2 > L4 , and
wherein the thickness (L4) of the second electrode layer and a thickness (L6) of the third electrode layer satisfy L4 > L6.	--

Authorization for this examiner’s amendment was given in a telephone interview with Richard LaCava on March 16, 2022.
Allowance Subject Matter
Claims 1-2 and 4-20 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Publication 2011/0095396 to Fumitake et al, does not anticipate or suggest such limitations as: “a second dielectric layer on the second electrode layer; and a third electrode layer on the second dielectric layer, wherein a thickness (L1) of the insulation layer, a thickness (L2) of the first electrode layer, and a thickness (L4) of the second electrode layer satisfy L1 > L2 > L4 , and wherein the thickness (L4) of the second electrode layer and a thickness (L6) of the third electrode layer satisfy L4 > L6” (as applied to Claim 1), of the pending claims 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 18, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815